Citation Nr: 0629610	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-05 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 
20 percent for hypertension.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to 
October 1987, with 2 years, 8 months, and 24 days of prior 
active service.  In addition, the veteran served periods of 
service in the National Guard from 1987 to 2001.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2004, the Board remanded this appeal to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further factual development.  Among other things, the Board 
instructed the RO to make arrangements to obtain the 
veteran's treatment records from Dr. F-G for the period of 
May 2002 to the present.  In a January 2004 letter, the AMC 
asked the veteran to sign a form authorizing the release of 
Dr. F-G's records for the period of May 2002 to the present, 
or, to obtain the records and send the information himself to 
the AMC.  In March 2004, the veteran responded with 
photocopies of medical records, including records of Dr. F-G 
for the period April 2000 to December 2000; the veteran 
reported that he had attached the records requested in the 
January 2004 letter.  He did not provide current 
authorization for VA to obtain treatment records.  Although 
the record on appeal contains treatment records after 
May 2002 from Dr. H, Dr. K, and the VA medical center in 
Tuscaloosa, no more recent records from Dr. F-G were provided 
by the veteran and the AMC did not seek further records from 
that doctor.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
however, the record as developed on remand shows that for the 
period in question (May 2002 forward), the veteran was not 
treated by Dr. F-G, but was evaluated by a cardiologist 
(Dr. H) and thereafter was treated by the office of Drs. K&D 
and by the VA medical facility in Tuscaloosa).  See Report of 
VA examination of August 2004 (the veteran is currently 
followed for treatment by Dr. K., a private physician); VA 
treatment record of February 2005 (cardiologist Dr. H 
evaluated the veteran and he has been receiving continued 
follow-up by Dr. K);  Personal Hearing Transcript pages 3-5 
(when asked to identify all doctors who had treated him for 
hypertension, the veteran mentioned Dr. K, cardiologist 
Dr. H, and the VA medical center in Tuscaloosa).  Frequent 
blood pressure measurements for the veteran from May 2002 
forward are contained in the records of the three medical 
providers identified by the veteran at his hearing.  Since a 
remand to pursue the records of a doctor who for the period 
at issue was no longer treating the veteran would serve no 
useful purpose; the evidence provided by the veteran and 
obtained by the RO is sufficient to reach a decision; and 
neither the veteran nor his representative raised an 
objection as to Dr. F-G's records, the Board will decide this 
appeal without remanding for factual development with respect 
to Dr. F-G.  


FINDING OF FACT

The veteran's hypertension has been manifested by diastolic 
pressure predominantly less than 120.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 
20 percent for hypertension have not been met.  38 U.S.C.A. 
§§1151, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.104, Part 4, Diagnostic Code 7101 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  


Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the record 
reflects that the veteran's condition has remained constant, 
staged ratings are not warranted.  

The RO assigned a 20 percent disability rating for the 
veteran's service-connected hypertension, so this appeal 
concerns only whether an evaluation higher than 20 percent is 
warranted.  Diagnostic Code 7101 sets forth the criteria for 
evaluating hypertensive vascular diseases, including 
hypertension.  For ratings up to 20 percent, hypertension is 
evaluated by examining both the systolic  pressure ("top" 
number) and the diastolic pressure ("bottom" number); for 
ratings higher than 20 percent, however, only the diastolic 
pressure measurement is relevant.  38 C.F.R. § 4.104 
(Diagnostic Code 7101).  Ratings of 40 percent and 60 percent 
are available if the veteran's diastolic pressure is 
predominantly 120 or more, or 130 or more, respectively.  Id.  

The medical evidence of record shows twenty times since the 
veteran filed his December 2001 claim that he has had his 
blood pressure taken.  Eighteen of those twenty times, the 
diastolic pressure was less than 120.  In August 2002, the 
diastolic pressure was 124, and in February 2005, the 
diastolic pressure was 120 (but in another measurement taken 
the same day, it was 106).  Thus, the veteran's diastolic 
pressure is not predominantly 120 or more.  Pursuant to the 
regulations governing disability ratings for hypertension, an 
evaluation in excess of 20 percent is therefore not 
warranted.  

The veteran focuses on the high systolic pressure 
measurements, and the comments of the physicians indicating 
he has severe or uncontrolled hypertension, to argue that he 
is entitled to an 80 percent disability rating.  But he 
misunderstands the law.  First, the highest schedular 
evaluation available for hypertension is 60 percent, which 
the veteran's condition does not even warrant.  An 80 percent 
rating is thus not available with respect to the veteran's 
hypertension disability.  Second, the fact that the veteran's 
systolic pressure is sometimes higher than 200 merely 
confirms that a 20 percent evaluation is appropriate for his 
condition.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (a 
20 percent rating is assigned when systolic pressure is 
predominantly 200 or more); see also 38 C.F.R. § 4.7 (where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned).  
Third, Diagnostic Code 7101 provides that objective blood 
pressure measurements are applied to graded criteria in order 
to evaluate hypertension; the subjective labels used by the 
physicians to describe the severity of the veteran's 
condition are immaterial under that rating criteria.  And 
since the veteran is not a medical professional, his opinion 
as to the severity of his disability is not persuasive.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

Although two of the twenty blood pressure readings show a 
diastolic pressure of 120 or more, the preponderance of the 
evidence is against the claim for an increased disability 
rating.  Accordingly, the benefit of the doubt doctrine of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is not applicable 
here.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit 
of the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Following the veteran's December 2001 claim for service 
connection, the RO sent him a letter in June 2002 describing 
the evidence needed to support his service-connection claim, 
what evidence he should provide, and what evidence VA would 
obtain.  This appeal arises from a notice of disagreement 
(NOD) with the initial rating assigned by the October 2002 
rating decision granting service connection.  As the June 
2002 letter preceded the October 2002 rating decision, there 
is no prejudice to the veteran in the timing of the notice.  
As service connection was granted, the claim for service 
connection was substantiated, and there was no prejudice to 
the veteran in the failure to provide him notice of the 
criteria used for the assignment of the disability rating and 
the effective date for service connection for hypertension 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Following the receipt of the NOD, the RO followed the 
section 7105(d) procedures.  VAOPGCPREC 8-2003 held that, if, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue. 

Nonetheless, the veteran was also provided with section 
5103(a) notice concerning his disagreement with the initial 
disability rating assigned by letters in January and July 
2004, prior to the issuance of the February 2005 rating 
decision that increased the initial disability evaluation to 
20 percent.  Both letters described the evidence necessary to 
substantiate the claim, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing the respective claims.  The 
July 2004 letter explicitly asked the veteran to send VA 
whatever evidence he had pertaining to his claim.  Also, in 
March 2006, the veteran was given notice of the elements 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA thus met its duty to notify the veteran concerning the 
evidence needed to substantiate his claim. 


VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
performing two physical examinations, by providing him with 
the opportunity to submit testimony in a personal hearing, 
and by obtaining the veteran's service medical records, VA 
medical treatment records, and the records from all 
physicians for whom the veteran provided release forms.  


ORDER

An initial disability rating in excess of 20 percent for 
hypertension is denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


